Citation Nr: 0002175	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral high 
frequency hearing loss, currently rated as 10 percent 
disabling.  

2.  Entitlement to an effective date earlier than July 3, 
1999, for the grant of a 10 percent evaluation for bilateral 
high frequency hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1960 to 
March 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction of the veteran's claim and appeal 
has been assumed by the Phoenix, Arizona VARO.  

In November 1997, the Board denied a compensable evaluation 
for a right inguinal hernia and remanded the issue of 
entitlement to a compensable evaluation for bilateral high 
frequency hearing loss for further development, specifically, 
a VA examination.  The VA examination was conducted in July 
1999, and, in August 1999, the RO granted a 10 percent 
evaluation for bilateral hearing loss, effective July 3, 
1999, the date of the VA examination.  The veteran expressed 
his disagreement with the 10 percent evaluation, and the case 
has since been returned to the Board for further appellate 
review.  

The issue of entitlement to an effective date earlier than 
July 3, 1999, for the grant of a 10 percent evaluation for 
bilateral high frequency hearing loss is addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The July 1999 VA examination revealed that the veteran 
has Level V hearing in his right ear, and Level IV hearing in 
his left ear.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral high frequency hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6101 (effective prior 
to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables 
VI, VIa, VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 
(May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the RO granted 
service connection for bilateral high frequency hearing loss 
with the assignment of a non-compensable rating, effective 
April 1, 1980.  This decision was not appealed.  

In May 1994, the veteran raised a claim of entitlement to an 
increased (compensable) rating for his bilateral high 
frequency hearing loss.  

On VA audio examination in October 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
60
60
LEFT
30
30
45
50
65

Puretone threshold average was 51 in the right ear and 47 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  

In January 1999, the veteran underwent audiological testing.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
60
70
80
LEFT
40
50
60
65
90

Puretone threshold average was approximately 68 in the right 
ear and 66 in the left ear.  See 38 C.F.R. § 4.85(d) (1999).  

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.

In July 1999, a VA examination was conducted of the veteran's 
hearing acuity.  Certified pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
65
70
80
LEFT
35
45
55
75
75

Puretone threshold average was 68 percent in the right ear 
and 62 percent in the left ear.  

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).  


When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an evaluation in excess of 10 percent for bilateral high 
frequency hearing loss under either the previous or amended 
regulations.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level was Level I in both ears during 
the October 1994 VA examination, and was Level IV in the 
right ear and Level IV in the right ear during the July 1999 
VA examination.  

Under Table VII of both the previous and amended regulations, 
Level IV hearing in both ears allows for a 10 percent 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Codes 6100 and 6101.  

A rating in excess of 10 percent is not warranted under Table 
VIa under either the previous or amended regulations.  Table 
VIa under the previous regulations is not for application 
because it was not certified that there were language 
difficulties or inconsistent speech audiometry scores that 
made the use of both puretone average and speech 
discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(1999).  

Under the current regulations, Table VIa can be applied to 
the veteran's right ear because pure tone results for the 
right ear revealed puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) have 
been found to be at 55 decibels or more.  It cannot be 
applied to the left ear because puretone threshold was not 55 
or more at each of the four specified frequencies.  See 
38 C.F.R. §4.86(a) (1999).  

Nonetheless, a rating in excess of 10 percent for bilateral 
hearing loss is not warranted even with application of Table 
VIa under the current regulations.  Under Table VIa, the 
veteran's puretone threshold average for the right ear is 
Level V.  

As was stated above, the puretone threshold average of the 
left ear is Level IV.  Under Table VII of the amended 
regulations, Level V hearing in the poorer ear and Level IV 
hearing in the better ear allows for a 10 percent evaluation.  
38 C.F.R. §§ 4.85 and 4.86, Tables VI, VIa, and VII (1999).  

Therefore, the Board finds that an evaluation greater than 10 
percent for the veteran's bilateral sensorineural hearing 
loss disability is not warranted under the previous or 
amended regulations.  Pertinent case law provides that the 
assignment of disability ratings for hearing impairment are 
to be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Additional Matters

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran nor his 
representative have raised the issue of 38 C.F.R. 
§ 3.321(b)(1) on appeal in terms of bilateral high frequency 
hearing loss.  Having reviewed the record with the above 
mandates in mind, the Board finds no basis for further action 
on this question.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
sensorineural hearing loss is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the RO assigned a 10 percent rating 
for bilateral high frequency hearing loss in August 1999, 
with an assigned effective date of July 3, 1999.  Both the 
veteran and representative have submitted statements that can 
reasonably be construed as disagreement with the assigned 
effective date for the 10 percent evaluation of bilateral 
hearing loss.  38 C.F.R. § 20.201 (1999).  
There is no indication that the veteran was ever provided 
with a Statement of the Case (SOC) pertaining to the 
assignment of the effective date.  When there has been an 
initial RO adjudication of a claim and an NOD has been filed 
as to its denial, the veteran is entitled to an SOC, and the 
RO's failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In light of the above, and to ensure full compliance with due 
process requirements, this case is remanded for the following 
development:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  All pertinent 
evidence received should be associated 
with the claims file.  

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of entitlement to an 
effective date earlier than July 3, 1999 
for the grant of a 10 percent evaluation 
for bilateral high frequency hearing 
loss.  

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

